EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 8, line 2			delete “of” which precedes “from 14”
Claim 8, line 3			delete “of” which precedes “from 0.01”
Claim 8, line 5			delete “of” which precedes “from 1”
Claim 8, line 6			delete “of” which precedes “from 0”
Claim 8, line 8			replace “weight percent” with “% by weight”
Claim 11, line 12		replace “the total” with “a total”
Claim 16, line 10		replace “the total” with “a total”
Claim 22, line 3		delete “of” which precedes “from 88”
Claim 22, line 4		delete “of” which precedes “from 0.01”
Claim 22, line 5		delete “of” which precedes “from 0.01”
Claim 22, line 6		delete “of” which precedes “from 0”
Claim 22, line 8		replace “weight percent” with “% by weight”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 2-12, 14, and 16-23 are allowed over the closest references cited below.

The present invention is drawn to a multilayer plastic container having an inner surface layer comprising a composition Z, wherein composition Z includes a component A, a component D, and at least one of component B, component C, or both components B and C, wherein component A is a thermoplastic material selected from the group consisting of a polyolefin, polyolefin copolymer, and polystyrene, component B is an organic additive selected from the group consisting of sorbitol, a sorbitol C8-C18 alkyl ester, sorbitan, a sorbitan C8-C18 alkyl ester, and a combination thereof, component D is an inorganic additive selected from the group consisting of layered double hydroxides in an amount of from 0.1 to 15 %, based on a total weight of composition Z, provided that when component A is a polystyrene composition Z includes component A, component D, and both components B and C.   

Another embodiment of the invention is a plastic container having an inner surface layer comprising a composition Z, wherein composition Z includes a component A, a component D, and a component C, wherein component A is a thermoplastic material selected from the group consisting of a polyolefin, polyolefin copolymer, and polystyrene, component B is an organic additive selected from the group consisting of sorbitol, a sorbitol C8-C18 alkyl ester, sorbitan, a sorbitan C8-C18 alkyl ester, and a combination thereof, and component D is an inorganic additive selected from the group consisting of layered double hydroxides in an amount of from 0.1 to 15 %, based on a total weight of composition Z.

Kobayashi et al. (US 6,238,615) discloses a composition comprising a polypropylene block copolymer, stearyl monoglyceride, and dimethylbenzylidene sorbitol.  Compositions may contain a rigidity imparting nucleating agent selected from talc, hydrotalcite, mica, zeolite, perlite, diatomaceous earth, calcium carbonate, and aluminum hydroxy-bis-t-butylbenzoate.  Reference does not teach use of a sorbitol C8-C18 alkyl ester or a multilayer plastic container.     



Rotzinger et al. (US 2009/0298978) teaches a stabilized composition comprising a synthetic polymer comprising a polyolefin or polystyrene, a filler, a dispersing agent or solvating agent free of nitrogen atoms, a dispersing agent or solvating agent containing an amido group or an ethoxylated amino group, and a stabilizer.  A working example discloses a polypropylene composition comprising talc and stearyl sorbitan or talc and tristearyl glycerol.  Reference does not teach a container comprising composition Z of instant claims.  

Akao et al. (US 6,013,723) teaches a composition comprising 100 parts by weight (pw) of propylene-ethylene copolymer, 0.1 pw of hydrotalcite, and 0.1 pw of fatty monoglyceride.  The composition is used to form a container body.  Reference does not teach or suggest preparation of a multilayer container as described in instant claims.

Moad et al. (US 2007/0142534) teaches a composition comprising polypropylene, a montmorillonite clay, and a non-ionic surfactant selected from sorbitan monooleate, sorbitan trioleate, and sorbitan monostearate.  Reference does not teach claimed container comprising layered double hydroxide.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 9, 2022